Citation Nr: 0408662	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  00-18 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) for period from July 
23, 1996 through October 25, 1998.

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD for the period beginning on October 26, 1998.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which increased the evaluation for the 
veteran's PTSD from 30 percent to 50 percent, effective from 
October 26, 1998.  The veteran's appeal was initially denied 
by the Board in July 2002.  He appealed this denial to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in September 2003, the Court granted a joint motion of 
the veteran and the Secretary of Veterans Affairs (Secretary) 
to vacate the Board's decision and remand the case back to 
the Board.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, and VA will notify 
you if further action is required on your part.




REMAND

In their joint motion for remand, the veteran and the 
Secretary noted that the Board, in its decision, had failed 
to adequately discuss both VA's duty to notify the veteran of 
the evidence needed to substantiate his appeal and the 
relative duties of VA and the veteran in obtaining evidence, 
notwithstanding the fact that the RO issued the veteran a 
September 2001 letter describing the new provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  The veteran and the Secretary 
specifically observed that there was no indication that the 
notice information that the Board relied upon actually 
informed the veteran of the specific information needed to 
substantiate his claim and the relative duties of VA and the 
veteran in obtaining evidence.  The Board therefore finds 
that this matter must be resolved through further RO action.

The Board further notes that the veteran and the Secretary 
raised the question of whether "staged" ratings under 
Fenderson v. West, 12 Vet. App. 119 (1999) should be 
considered and questioned whether the veteran had submitted a 
September 1997 Notice of Disagreement with a prior May 1997 
rating decision addressing the initial 10 percent evaluation 
assigned for his PTSD.  The Board observes that the September 
1997 submission does indicate a desire to contest the initial 
rating and, even though this rating was subsequently 
increased from 10 percent to 30 percent as of the date of 
claim (July 1996), a Statement of the Case was never issued.  
Since the then-assigned 30 percent evaluation represents less 
than the maximum available on appeal, the RO should have 
considered the veteran's appeal to be still pending at that 
time.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, the Board finds that VA must address both the 
prior 30 percent evaluation and the current 50 percent 
evaluation and has recharacterized the issues on appeal 
accordingly.

Finally, the veteran's last VA psychiatric examination was 
conducted in September 2001.  Given the inevitable delay 
resulting from this remand, the findings from this 
examination may be outdated by the time this case is returned 
to the Board.  As such, a more contemporaneous examination is 
warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should send a letter to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding his claims.  By this letter, 
the RO must inform the veteran about the 
information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  The veteran should be 
allowed a reasonable period of time in 
which to respond prior to further RO 
adjudication.

2.  Then, the RO should provide the 
veteran with a VA psychiatric examination 
to address the current severity of his 
PTSD.  The examiner should be provided 
with the veteran's claims file and must 
review the entire claims file in 
conjunction with the examination.  The 
examiner's findings must include a Global 
Assessment of Functioning score and 
specific information as to the extent 
that the veteran's PTSD affects his 
social and occupational functioning.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
typewritten report.

3.  Then, the RO should readjudicate the 
veteran's claims of entitlement to an 
evaluation in excess of 30 percent for 
PTSD for the period from July 23, 1996 
through October 25, 1998 and entitlement 
to an evaluation in excess of 50 percent 
for PTSD for the period beginning on 
October 26, 1998.  If the determination 
of either claim remains less than fully 
favorable to the veteran, the RO should 
furnish him with a Supplemental Statement 
of the Case (with the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003) 
included) and afford him a reasonable 
period of time in which to respond before 
the case is returned to the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




